Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 8/10/2022.  Claims 1-2, 4-13, 15-19, and 21-23 are currently pending within this application.

Response to Arguments
2.	Applicant’s arguments regarding the 35 USC 102 rejections as being anticipated by Chakraborty have been fully considered and are persuasive, therefore the corresponding rejections of the claims are withdrawn.

3.	Applicant’s arguments regarding the 35 USC 102 rejections as being anticipated by Paluri have been fully considered but they are not persuasive.
	The Applicant argues that within the Paluri reference, the generalized CNN is not determining whether or not an object of a predetermined type is depicted within an image since it determines a probability that particular objects are present, and that the subsequent cascaded CNNs are not used to identify which object of the predetermined type is the object determined as being depicted within the image but are instead used to obtain a more accurate probability that the already identified objects are actually within the image, and therefore Paluri cannot disclose the claimed limitations of “using a first neural network to determine whether or not an object of a predetermined type is depicted within the image; and in response to the first neural network determining that an object of the predetermined type is depicted within the image, using an ensemble of second neural networks to identify which object of the predetermined type is the object determined as being depicted within the image”.  The Examiner acknowledges the portions of the disclosure highlighted by the Applicant, but disagrees that the operations of the network disclosed within Paluri do not anticipate the claimed limitations.
	Firstly, the limitation requirements for the claimed first neural network do not preclude an initial classification from taking place, but only require that the first neural network “determine whether or not an object of a predetermined type is depicted within the image.”  Within Paluri, the initial generalized CNN (104 or 204 shown in Figures 1-2) determines one or more regions of interest within an input image and calculates probabilities that the content within the one or more regions of interest belong to a specific category of object.  The calculated probabilities enable the generalized CNN to select an appropriate subsequent CNN which performs a more specialized and granular classification on an output of the generalized CNN which includes “a zoomed-in portion of the content item…that corresponds to the region identified…classification data indicating a classification determination made by the CNN, feature descriptor(s), and/or the respective location in the content item…” (Paragraphs 0026, 0035).  
	Although an initial classification result is formed by the generalized CNN in the form of a probability of existence of an object, the output of the generalized CNN includes zoomed-in portions or patches of the input images which are applied to appropriate subsequent CNNs that are trained to more specifically and granularly identify different regions of interest that correspond to various concepts.  In the given example within Paluri, a content item 202 is evaluated to determine whether or not it includes a mustang horse by identifying a region of interest within the content item 202 and calculating an initial probability for the region of interest, then providing a zoomed-in portion of the region of intertest to an appropriate subsequent CNN that is trained to better establish/validate the classification of the object located within the region of interest (Paragraphs 0037-0038).  
	Therefore, because the first CNN identifies a particular region of interest within an image, and then in response to a probability that the content of the region of interest belongs to a predetermined type of object, provides a zoomed-in portion or image patch containing the region of interest to an appropriate subsequent CNN for more specific classification of the type of object contained within the region of interest, it is maintained that the Paluri reference discloses the claimed subject matter of the amended independent claims which includes “using a first neural network to determine whether or not an object of a predetermined type is depicted within the image; and in response to the first neural network determining that an object of the predetermined type is depicted within the image, using an ensemble of second neural networks to identify which object of the predetermined type is the object determined as being depicted within the image”, and consequently the rejections of the claims as being anticipated by the Paluri reference are maintained.         

Claim Rejections – 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-2, 4-5, 7, 11-13, 15-16, 19, 21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paluri (US PGPub 2017/0046613) [hereafter Paluri].

6.	As to claim 1, Paluri discloses a method (as shown in Figure 4) for identifying an object within a video sequence (content item 202), wherein the video sequence comprises a sequence of images, wherein the method comprises, for each of one or more images of the sequence of images: using a first neural network (generalized convolutional neural network 104/204 as shown in Figures 1-2) to determine whether or not an object of a predetermined type is depicted within the image; and in response to the first neural network determining that an object of the predetermined type is depicted within the image, using an ensemble of second neural networks (subsequent neural networks 110-122 or 206-228) to identify which object of the predetermined type is the object determined as being depicted within the image (Paragraphs 0023-0028, 0031-0039, 0047).

7.	As to claim 2, Paluri discloses the first neural network and/or one or more of the second neural networks is a convolutional neural network or a deep convolutional neural network (Paragraphs 0023-0024, 0031).

8.	As to claim 4, Paluri discloses generating a plurality of candidate images (image patches containing ROIs) from the image; using the first neural network to determine, for each of the candidate images, an indication of whether or not an object of the predetermined type is depicted in said candidate image; and using the indications to determine whether or not an object of the predetermined type is depicted within the image (Paragraphs 0026-0028, 0031-0032, 0034-0039).

9.	As to claim 5, Paluri discloses one or more of the candidate images is generated from the image by performing one or more geometric transformations on an area of the image (Paragraphs 0025-0026).

10.	As to claim 7, Paluri discloses the predetermined type is a face or a person (Paragraph 0024).

11.	As to claim 11, the Paluri reference discloses all claimed subject matter as explained above with respect to the comments/citations of claim 1.

12.	As to claim 12, Paluri discloses the amount of content is one of: (a) an image; (b) an image of a video sequence that comprises a sequence of images; and (c) an audio snippet (Paragraph 0004).

13.	As to claims 13, 15-16, 19, 21-23, the Paluri reference discloses all claimed subject matter as explained above with respect to the comments/citations of claims 1-2, 4-5, and 12.

Claim Rejections – 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


15.	Claim 6 is rejected under 35 U.S.C 103 as being unpatentable over Paluri (US PGPub 2017/0046613) [hereafter Paluri] in view of Pereira (US PGPub 2018/0307942) [hereafter Pereira].

16.	As to claim 6, it is noted that Paluri fails to specifically disclose the predetermined type is a logo.
	On the other hand, Pereira discloses identifying an object of a predetermined type within a video sequence wherein the predetermined type is a logo (Abstract, Paragraphs 0034, 0040, 0044, 0054, 0063, 0072, 0112, 0128, 0133).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include identifying an object of a predetermined type within a video sequence wherein the predetermined type is a logo as taught by Pereira with the method and device of Paluri because the cited prior art are directed towards using neural networks to determine specific content within received video content and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of achieving high robustness and accuracy of enabling detection of various logos placed within video content.

17.	Claims 8 and 18 are rejected under 35 U.S.C 103 as being unpatentable over Paluri (US PGPub 2017/0046613) [hereafter Paluri] in view of Shen (US PGPub 2016/0148079) [hereafter Shen].

18.	As to claims 8 and 18, it is noted that Paluri fails to specifically disclose associating metadata with the image based on the identified object.
	On the other hand, Shen discloses identifying an object of a predetermined type within a video sequence and associating metadata with the image based on the identified object (Paragraphs 0021-0024).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include associating metadata with the image based on the identified object as taught by Shen with the method and device of Paluri because the cited prior art are directed towards using neural networks to determine specific content within received video content and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of generating specific metadata for the identified objects that can be used for future image retrieval and identification operations.

19.	Claims 9-10 are rejected under 35 U.S.C 103 as being unpatentable over Paluri (US PGPub 2017/0046613) [hereafter Paluri] and Pereira (US PGPub 2018/0307942) [hereafter Pereira], as applied to claim 6, and in further view of Shah (US PGPub 2016/0321167) [hereafter Shah].

20.	As to claim 9, it is noted that the combination of the Paluri and Pereira references fails to particularly disclose obtaining the video sequence from a source and determining unauthorized use of the video sequence based on identifying that the logo is depicted within one or more images of the video sequence.
	On the other hand, Shah discloses obtaining the video sequence from a source; and determining unauthorized use of the video sequence based on identifying that the logo is depicted within one or more images of the video sequence (Paragraphs 0058-0059, 0063, 0069).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include obtaining the video sequence from a source and determining unauthorized use of the video sequence based on identifying that the logo is depicted within one or more images of the video sequence as taught by Shah with the method and device of Paluri and Pereira because the cited prior art are directed towards using neural networks to detect specific logos within video contents and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of enabling the system to distinguish between authorized and non-authorized streams of content based on the logo and source.

21.	As to claim 10, Pereira discloses the logo is one of a plurality of predetermined logos (Paragraphs 0009, 0040, 0044).

22.	Claim 17 is rejected under 35 U.S.C 103 as being unpatentable over Paluri (US PGPub 2017/0046613) [hereafter Paluri] in view of Chakraborty (US PGPub 2017/0185872) [hereafter Chakraborty].

23.	As to claim 17, it is noted that Paluri fails to specifically disclose the amount of content is an audio snippet and the predetermined type is one of: a voice; a word; a phrase.
	On the other hand, Chakraborty discloses the amount of content is an audio snippet and the predetermined type is one of: a voice; a word; a phrase (see page 3, paragraph, [0039] a deep learning architecture may learn a hierarchy of features. If presented with visual data, for example, the first layer may learn to recognize relatively simple features, such as edges, in the input stream. In another example, if presented with auditory data, the first layer may learn to recognize spectral power in specific frequencies. The second layer, taking the output of the first layer as input, may learn to recognize combinations of features, such as simple shapes for visual data or combinations of sounds for auditory data. For instance, higher layers may learn to represent complex shapes in visual data or words in auditory data. Still higher layers may learn to recognize common visual objects or spoken phrases).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include the amount of content is an audio snippet and the predetermined type is one of: a voice; a word; a phrase as taught by Chakraborty with the method and device of Paluri because the cited prior art are directed towards using neural networks to determine specific content within received video content and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of filtering and identifying specific content within audio content items.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


24.	Claims 1-2, 4-13, 15-19, 21-23 of the instant application are rejected on the grounds of non-statutory double patenting as being unpatentable over claims 1-18 of US Patent 10417527 (hereafter ‘527).

25.	Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is an obvious variant of that claimed in the patented invention.  Claims 1-2, 4-13, 15-19, 21-23 of the instant application are anticipated in the limitations of claims 1-18 of cited patent ‘527. The claims of the instant application are broader than those of cited patent ‘527 and merely omit certain limitations in the claims of the cited patent ‘527.

Instant Application
Claim 1
US Patent ‘527
Claim 1
A method for identifying an object within a video sequence, wherein the video sequence comprises a sequence of images, wherein the method comprises, for each of one or more images of the sequence of images: using a first neural network to determine whether or not an object of a predetermined type is depicted within the image; and in response to the first neural network determining that an object of the predetermined type is depicted within the image, using an ensemble of second neural networks to identify which object of the predetermined type is the object determined as being depicted within the image.
A method for identifying an object within a video sequence, wherein the video sequence comprises a sequence of images, wherein the method comprises: obtaining the video sequence from a source; for each of one or more images of the sequence of images: using a first neural network to determine whether or not an object of a predetermined type is depicted within the image; and in response to the first neural network determining that an object of the predetermined type is depicted within the image, using an ensemble of second neural networks to identify which object of the predetermined type is depicted within the image; wherein one or both of: (a) the first neural network is a convolutional neural network or a deep convolutional neural network; and (b) one or more of the second neural networks is a convolutional neural network or a deep convolutional neural; and determining unauthorized use of the video sequence based on identifying that the object of the predetermined type is depicted within one or more images of the video sequence.

	Table 1	

Instant Application
Claim 11
US Patent ‘527
Claim 8
A method for identifying an object within an amount of content, the method comprising: using a first neural network to determine whether or not an object of a predetermined type is depicted within the amount of content; and in response to the first neural network determining that an object of the predetermined type is depicted within the amount of content, using an ensemble of second neural networks to identify which object of the predetermined type is the object determined as being depicted within the amount of content.
A method for identifying an object within an amount of content, the method comprising: obtaining the amount of content from a source; using a first neural network to determine whether or not an object of a predetermined type is depicted within the amount of content; in response to the first neural network determining that an object of the predetermined type is depicted within the amount of content, using an ensemble of second neural networks to identify which object of the predetermined type is depicted within the amount of content; and determining unauthorized use of the amount of content based on identifying that the object of the predetermined type is depicted within the amount of content; wherein one or both of: (a) the first neural network is a convolutional neural network or a deep convolutional neural network; and (b) one or more of the second neural networks is a convolutional neural network or a deep convolutional neural.

	Table 2	

Instant Application
Claim 19
US Patent ‘527
Claim 15
An apparatus comprising one or more processors, the one or more processors being arranged to carry out identification of an object within an amount of content, said identification comprising: using a first neural network to determine whether or not an object of a predetermined type is depicted within the amount of content; and in response to the first neural network determining that an object of the predetermined type is depicted within the amount of content, using an ensemble of second neural networks to identify which object of the predetermined type is the object determined as being depicted within the amount of content.
An apparatus comprising one or more processors, the one or more processors being arranged to carry out identification of an object within an amount of content, said identification comprising: obtaining the amount of content from a source; using a first neural network to determine whether or not an object of a predetermined type is depicted within the amount of content; in response to the first neural network determining that an object of the predetermined type is depicted within the amount of content, using an ensemble of second neural networks to identify which object of the predetermined type is depicted within the amount of content; and determining unauthorized use of the amount of content based on identifying that the object of the predetermined type is depicted within the amount of content; wherein one or both of: (a) the first neural network is a convolutional neural network or a deep convolutional neural network; and (b) one or more of the second neural networks is a convolutional neural network or a deep convolutional neural.

	Table 3	

Instant Application
Claim 21
US Patent ‘527
Claim 17
A non-transitory computer-readable medium storing a computer program which, when executed by one or more processors, causes the one or more processors to carry out identification of an object within an amount of content, said identification comprising: using a first neural network to determine whether or not an object of a predetermined type is depicted within the amount of content; and in response to the first neural network determining that an object of the predetermined type is depicted within the amount of content, using an ensemble of second neural networks to identify which object of the predetermined type is the object determined as being depicted within the amount of content.
A non-transitory computer-readable medium storing a computer program which, when executed by one or more processors, causes the one or more processors to carry out identification of an object within an amount of content, said identification comprising: obtaining the amount of content from a source; using a first neural network to determine whether or not an object of a predetermined type is depicted within the amount of content; in response to the first neural network determining that an object of the predetermined type is depicted within the amount of content, using an ensemble of second neural networks to identify which object of the predetermined type is depicted within the amount of content; and determining unauthorized use of the amount of content based on identifying that the object of the predetermined type is depicted within the amount of content; wherein one or both of: (a) the first neural network is a convolutional neural network or a deep convolutional neural network; and (b) one or more of the second neural networks is a convolutional neural network or a deep convolutional neural.

	Table 4	

26.	As can be seen in Tables 1-4, each of the claimed limitations of independent claims 1, 11, 19, and 21 of the instant application are included within the claimed limitations of claims 1, 8, 15, and 17 of cited patent '527.  Additionally, claims 2, 4-10, 12-13, 15-18, 21-23 of the instant application are anticipated by claims 1-18 of cited patent ‘527.  
Conclusion
27.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664